Citation Nr: 1203890	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  11-07 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression, as secondary to service-connected bilateral hearing loss and tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. R. Bodger, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1954 to December 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

Additional evidence was associated with the file following the issuance of the November 2010 statement of the case.  Specifically, the Veteran submitted a June 2011 private medical opinion from his treating physician which provides a positive nexus opinion.  The Veteran did not submit a waiver of initial RO review of this evidence.  However, as discussed below, the Board has granted the appeal for which the evidence relates.  As such, the Board may proceed.  See 38 C.F.R. § 20.1304.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence is at least in relative equipoise regarding whether the Veteran's acquired psychiatric disorder is aggravated by his service-connected bilateral hearing loss and tinnitus.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, his acquired psychiatric disorder is aggravated by his service-connected bilateral hearing loss and tinnitus.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.310(a) (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

In the decision below, the Board has granted the Veteran's claim of service connection for an acquired psychiatric disorder, and therefore the benefit sought on appeal has been granted in full.  Accordingly, regardless of whether the notice requirements of the law have been met in this case, no harm or prejudice to the appellant has resulted.  See, e.g., Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

II.  Service Connection

The Veteran contends that his acquired psychiatric disorder, to include anxiety and depression, was caused or aggravated by his service-connected bilateral hearing loss.  Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis for disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c); Allen v. Brown, 8 Vet. App. 374 (1995).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.  Id. 

Post-service records indicate that the Veteran has a current diagnosis of anxiety and depression.  As such, the Board turns to the issue of whether the Veteran's current acquired psychiatric disorder is caused or aggravated by his service-connected bilateral hearing loss or tinnitus.  

The Veteran contends that he misunderstands and miscommunicates with other people due to his hearing loss and tinnitus.  He indicates that these communication problems have caused social distress and attributed to his anxiety and depression.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran is competent to report symptoms related to his acquired psychiatric disorder.  But unlike the varicose veins in Barr or dislocated shoulder in Jandreau, psychiatric disabilities are not conditions that can be causally related to military service or another disability by lay testimony.  Davidson, 581 F.3d 1313; Jandreau, 492 F.3d 1372.  While the Veteran is found to be competent as to his testimony regarding his symptoms, he is not competent to proffer a diagnosis or provide an opinion as to the etiology of his acquired psychiatric disorder.  

VA medical records reveal that the Veteran started seeking treatment for his mental health problems through the Cambridge Medical Center.  In a May 2008 treatment note, a diagnosis of major depressive disorder, in full remission, was noted and it was recommended that the Veteran continue to take Prozac.  This diagnosis and method of treatment were noted throughout the associated treatment records, dated from May 2008 to February 2010.  A February 2010 treatment note reflected that the Veteran complained of anxiety and depression resulted from his tinnitus.  The doctor noted that the Veteran stated that medications like Prozac helped him to cope better with his tinnitus and the doctor noted that this "does make sense to me."

In a March 2010 letter, the Veteran's private physician, Dr. J.M., stated that the Veteran had been his patient since December 2002.  Dr. J.M. also indicated that the Veteran began treatment for mental health issues starting in 1991 when he was put on Prozac.  Dr. J.M. recognized the Veteran's hearing loss and tinnitus and opined that these hearing problems exacerbated his depression and anxiety.  He then provided that the Veteran's emotional state is related, to some degree, to his hearing loss and tinnitus.  The Veteran also submitted a letter from his treating physician, Dr. A.J.M, who indicated that the Veteran's hearing loss and tinnitus contributed to some of the Veteran's depression and anxiety.  

The Veteran was afforded a VA examination in April 2010 where he complained that it was annoying when he could not hear what was going on although the Veteran did not avoid people due to his hearing problems.  It was also indicated that the Veteran got depressed when he did not take his medication.  The examiner noted a reported history of anxiety since the 1960s.  The VA examiner rendered the diagnosis of anxiety disorder, NOS, in remission with medications and opined that the Veteran's acquired psychiatric disorder was less likely as not caused by or the result of his hearing loss.  The examiner pointed to the Veteran's reported long history of anxiety issues, for which he had been taking medications on and off since about 1960, to support his conclusion.  The examiner noted that the Veteran likely suffered from social anxiety in his early years and generalized anxiety thereafter.  The examiner did not provide any opinion regarding the affect of the service-connected tinnitus on the Veteran's mental disorder. 

In a May 2010 addendum to the VA medical opinion, the examiner reviewed the claims file, the March 2010 letter from Dr. J.M., and the March 2010 letter from Dr. A.M., and opined that it was less likely as not that hearing loss and/or tinnitus caused the Veteran's anxiety or depression.  The examiner again pointed to the Veteran's reported long history of mental health treatment, dating back to 1960, to support his conclusion.  He reasoned that the Veteran's mental health condition presumably started before his hearing loss caused any significant functional impairment and indicated that the Veteran did not exhibit symptoms of anxiety or depression due to frustrations with communications.  

In a June 2010 letter, Dr. J.M. again indicated that the Veteran's depression and anxiety were as likely as not the result of his bilateral hearing loss and tinnitus.  Dr. J.M. provided no reasoning for his medical conclusion.  In a June 2011 letter, Dr. A.J.M. again opined that the Veteran's hearing problems have caused, at least to a moderate extent, his anxiety and depression issues.  Dr. A.J.M. reasoned that the Veteran experiences social anxiety and distress over not being able to hear people properly.  The examiner indicated that the Veteran's hearing loss had progressed over the years and further contributed to his mental health problems.  The examiner indicated that the social stigma and frustration from not being able to carry on normal conversations can be quite profound.  The examiner then provided that due to his medical treatment of the Veteran for many years, he had observed how the Veteran's hearing difficulty had affected him emotionally.  

The Board notes that the evidence of record demonstrates that the Veteran has anxiety and depression and is service-connected for bilateral hearing loss and tinnitus.  As to whether his service-connected disabilities have caused or aggravated his anxiety and depression, the Board finds the evidence in equipoise.

On the one hand, the record contains the April 2010 and May 2010 VA medical opinions which provide that the Veteran's acquired psychiatric disorder was less likely than not related to his service-connected bilateral hearing loss or tinnitus.  On the other hand, the two March 2010 private medical opinions as well as the June 2010 and June 2011 private medical opinions indicate that the Veteran's acquired psychiatric disorder has been, if not caused by his bilateral hearing loss and tinnitus, then aggravated by it.  

Some of this conflicting evidence is probative and of persuasive value, and some is not.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (the Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim).  The Board finds the June 2011 statement by Dr. A.J.M. in support of the Veteran's claim to be persuasive.  This doctor has a working knowledge of the Veteran's medical condition and history as a treating physician.  He also appears to have been given sufficient facts of the Veteran's medical history to include his hearing loss and tinnitus.  Dr. A.J.M.'s opinion is based on his continued treatment of the Veteran's mental health and on the history of the Veteran's service-connected hearing disabilities.  See Reonal v. Brown, 5 Vet. App. 461 (1993) (the Board is not bound to accept a physician's opinion when it is based merely on the recitations of a claimant).  Dr. A.J.M's opinion is also based on sound medical principles and a reasonable rationale for such.  See Neives-Rodrequez v. Peake, 22 Vet. App. 295 (2008).  

For the same reasons, the Board finds the negative nexus opinions dated in April 2010 and May 2010 to be persuasive.  The examiner reviewed the Veteran's claims file and interviewed him as to his current symptoms.  Thereafter, the examiner based his opinions on the specific facts of this case and on sound, albeit conflicting, medical principles.  See Neives-Rodriguez, 22 Vet. App. 295.  See also Bloom v. West, 12 Vet. App. 185, 187 (1999) (supporting clinical data or other rationale should accompany medical opinion).  

In his March 2011 substantive appeal, the Veteran indicated that the VA examiner's characterization of a long standing history of mental health treatment is incorrect.  The Veteran provided that he did not suffer from depression in 1960 but instead started to suffer from hearing loss at that time.  The Veteran indicated that he may have misunderstood the VA examiner when asked about the onset of his mental health problems.  The Veteran then provided that misunderstandings are common for him due to his hearing loss and lead to much distress.  

The Board finds that the evidence for and against the claim for secondary service connection is in relative equipoise.  38 C.F.R. § 3.102.  This is an appropriate case, therefore, in which to grant service connection by invoking VA's doctrine of reasonable doubt.  As such, the Board finds that secondary service connection is warranted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.310(a) (2011).  


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression, as secondary to service-connected bilateral hearing loss and tinnitus is granted.  



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


